Citation Nr: 1431884	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the hands and knees.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a dental disorder.  

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

A review of the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Virtual VA electronic claims file contains the Veteran's Informal Hearing Presentation and VA medical records not reviewed by the agency of original jurisdiction (AOJ).  The claims need not be remanded, however, as the records merely document the presence of current diagnoses (or the lack thereof in the case of arthritis of the left knee) which is not in dispute.  Accordingly, the Board finds the evidence; accordingly, no waiver is required and there is no prejudice to the Veteran in proceeding to adjudicate this claim. 

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (stating that a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  

The issue of service connection for an acquired psychiatric disorder to include major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served during the Vietnam Era, but did not set foot on land in the Republic of Vietnam, did not serve on the inland waterways of the Republic of Vietnam, and was not exposed to an herbicide agent (to include Agent Orange) during service. 

2.  Diabetes mellitus did not manifest in service or for many years thereafter and is unrelated to service.

3.  Hypertension was first clinically manifested many years after discharge from active duty and is unrelated to service.

4.  Arthritis of the right knee was first clinically manifested many years after discharge from active duty and is unrelated to service.

5.  A low back disorder was not incurred as a result of active service.  

6.  The Veteran does not have a current diagnosis of arthritis of the left knee or hands.  

7.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  

8.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  

9.  The Veteran received routine dental treatment during active service. 

10.  Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals related thereto.  



CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

3.  Arthritis of the hands or knees was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

4.  A low back disorder not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2010, August 2010, and December 2010 that fully addressed all notice elements. In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

With regard to the claim for service connection for a dental disorder, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  AVA examination was not performed with respect to the claims for diabetes mellitus, hypertension, arthritis, and a low back disorder. 

VA's duty to assist includes providing a medical examination when indicated to decide a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). This development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, however, as discussed below, the evidence does not establish any in-service event or symptoms.  In addition, the evidence doe snto establish Agent Orange exposure; the Board finds that the AOJ has met its duty to determine the Veteran's exposure.  The Personnel Information Ecchange System indicated that there was no evidence the Veteran was exposed and the Veteran did not allege Vietnam service, to include service on land or in inland waterways.  Rather, the Veteran alleges that he was exposed to herbicides while repairing equipment that had been sent from Vietnam when he was stationed in Okinawa.  The AOJ determined in a September 2010 memorandum that the information submitted by the Veteran was insufficient to verify exposure to herbicides through the U.S. Army and Joint Services Records Research Center (JSRRC).  According to the VA Adjudication Manual, M21-1 MR IV.ii.2.C.10.q, there is no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Accordingly, no further development was warranted.  As such, no VA examination is necessary. The Board finds no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c). As such, the claims of entitlement to service connection are ready to be considered on the merits.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As diabetes mellitus, arthritis, and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, arthritis, and hypertension are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diabetes mellitus, Type II

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

To the extent that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not apply, a Veteran may still attempt to establish direct service connection for diabetes mellitus by evidence demonstrating that the disease was in fact "incurred" during service, i.e. tracing causation to a condition or event during service, or on a presumptive basis for diabetes mellitus manifest to a compensable degree within one year after service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for diabetes mellitus. 

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of diabetes mellitus or indicative symptoms. During a October 1973 separation examination, the Veteran's endocrine and genitourinary systems were found to be normal, and urinalysis testing revealed negative results for albumin and sugar. Thus, the medical evidence does not suggest that diabetes mellitus manifested in service. The Veteran has not alleged otherwise.

In addition, a review of the post-service medical evidence shows the earliest diagnosis of diabetes mellitus in approximately 1998. The evidence does not show, and the Veteran does not contend, that he had continuity of symptomatology since service or that his diabetes mellitus developed within one year of his separation. Therefore, the Board concludes that diabetes mellitus did not manifest in service or for many years thereafter. 

Rather, the Veteran contends that his current diabetes mellitus is a result of herbicide exposure during service. Specifically, he alleges that he was exposed to herbicides while repairing equipment that had been sent from Vietnam when he was stationed in Okinawa.  As noted above, the evidence of record indicates that the Veteran was not exposed to Agent Orange: the PIES system found no record of exposure; the VA Manual indicates there is no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam; and the Veteran did not provide testimony of seeing herbicides or personally handling herbicides, other than a general allegation that he was exposed by working on equipment that came from Vietnam. "Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. . . . Also, there are no studies that [VA is] aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred."  See VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 2.C.10.r, Memorandum for the Record, Subject: Herbicide Use in Thailand during the Vietnam Era. 

Moreover, Japan is not listed as a country associated with herbicide (including Agent Orange) testing and storage outside Vietnam as provided to VA by the Department of Defense. See Herbicide Tests and Storage Outside Vietnam, http://www.publichealth.va.gov/exposures/agentorange/tests-storage.asp (accessed June 2014).   

The Board finds that the competent evidence of record does not support the Veteran's theory of secondary exposure.   Additionally, Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, service connection on a presumptive basis due to herbicide exposure is not warranted. 

The Board also notes that there is no conclusive lay or medical evidence in the claims file of diabetes mellitus in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).

With regard to a direct service connection claim, post-service VA treatment records show the Veteran's diabetes diagnosis was in 1998, 25 years following his discharge from active service. These records do not include any opinion as to the etiology of the Veteran's diabetes mellitus. 

The only evidence of record suggesting any relationship between the Veteran's type II diabetes mellitus and his active service are the Veteran's own statements asserting Agent Orange exposure in Okinawa and his opinion that such exposure caused his diabetes. However, the Board has found that the competent and credible evidence of record indicates that the Veteran was not exposed to herbicides during service. Also, the fact that the Veteran was not diagnosed with diabetes mellitus until more than 25 years post-service weighs heavily against any alleged association to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (2000). The competent and credible evidence of record as to the etiology of the Veteran's diabetes mellitus weighs against the claim. 

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim. As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.

Arthritis of the hands and knees, low back disorder, hypertension

The Veteran's service treatment records reflect that blood pressure was taken on a number of occasions and no significantly elevated readings were recorded. Similarly, there were no complaints in the service treatment records of arthritis or symptoms of pain, weakness, swelling, or limitation of motion of the Veteran's hands, knees, or low back during service.  The records show a single incident of a large contusion sustained by the Veteran after a cylinder of gas fell on him; however no reference to the location of the contusion on his body is contained in the notes and no injury other than contusion was noted.  The Veteran's discharge examination shows a normal clinical evaluation of his upper extremities, lower extremities, and spine. A blood pressure reading of 124/88 was obtained at that time.

Post-service VA treatment records show the Veteran was diagnosed with bursitis of the right knee in 1997, lumbago in 2000, backache in 2002, and hypertension in 2003.  There is no evidence of a diagnosis of arthritis of the hands or left knee.

The Board finds that the evidence of record does not support a finding of service connection for hypertension, arthritis, or a low back disorder. 

With regard to the hypertension, back disorder, and arthritis of the right knee, there are current disabilities as the evidence of record demonstrates diagnoses. However, there is no evidence of an in-service event, disease, or injury. The STRs are negative for high blood pressure, arthritis, and back pain.  Additionally, although the Veteran contends that his hypertension began in service as he has felt "tightly wound" since that time, there is no clinical evidence of a diagnosis or symptoms of hypertension at that time and the Veteran's statements are insufficient to support a diagnosis as that is a highly complex medical determination not capable of lay observation.  

Similarly, although the Veteran stated that a gas cylinder fall off a truck and injured his back, the evidence at the time of that incident did not indicate any back symptoms.  Accordingly, the Board finds the Veteran's statements in this regard not credible, particularly in light of the normal clinical evaluation at service discharge.  Moreover, the lay and medical evidence does not indicate any link between his alleged arthritis of his hands and knees to any incident of active service.  These joints were also found normal upon separation.  

Therefore, the evidence of record does not demonstrate a relationship between any incident or symptom during service and the Veteran's hypertension, low back, disorder, or arthritis or other disorder of the hands and knees. The Board has considered the Veteran's relevant lay statements and although the Veteran is competent to testify as to his observable symptoms, the Veteran's testimony is not probative as to an etiology of his currently diagnosed disorders.  Specifically, the diagnosis and relationship of hypertension to service is not lay observable. It is distinguished from scars, varicose veins, or tinnitus all of which may be observed by sight or sound. See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). Therefore, while the Veteran may attribute the onset of hypertension to service, he does not have the requisite medical training to provide a competent or probative opinion as to the disability began, especially in view of the clinical findings to the contrary during active duty. The other evidence of record does not demonstrate that hypertension is related to service. Hypertension was not diagnosed many years after the Veteran's discharge from active duty. In view of such, service connection for the hypertension is not warranted on a direct or presumptive basis. 

With regard to his claims of service connection for arthritis of the right knee and a low back disorder, the Veteran has similarly not submitted any probative evidence of an in-service event or injury or a nexus between service and his current diagnoses.  Etiology of internal processes and disorders is not capable of lay observation.  Finally, there is no current diagnosis of arthritis of the hands or left knee.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the competent evidence is against a finding that the Veteran's has hypertension, arthritis of the hand and knees, and a low back disorder due to service.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.

Dental disorder

The Veteran seeks service connection for a dental disorder.  Specifically, he has alleged that he had root canals and caps done in service and has had dental problems ever since.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2013)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161  (2013).  

Service dental records show fillings in teeth 3, 14, 19, and 30.  The Veteran also had a root canal in tooth 14 and caps on teeth 19 and 30.  There were no missing teeth noted in the treatment records or at the Veteran's October 1973 discharge examination. No indication of trauma to the mouth or jaw was documented.  

Post-service treatment records show periodontal disease and gingivitis.  In 2009 and 2010, the Veteran underwent multiple tooth extractions due to pain.  

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 225.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The record does not show that the Veteran had bone loss of the maxilla or mandible.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for diabetes mellitus, Type II is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the hands and knees is denied.

Service connection for a low back disorder is denied.

Service connection for a dental disorder for compensation purposes is denied.  


REMAND

The Veteran must be afforded a VA examination to determine if any psychiatric disorder is due to service or secondary to or aggravated by his service-connected disorders.  The Veteran's VA treatment records attribute the cause of his depressive disorder, in part, to medical problems.  No examination or opinion is of record.  As the Veteran is service-connected for cirrhosis of the liver, status post left fibula fracture, and hepatitis C, an opinion is necessary to determine if these medical problems caused or aggravated his depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the paper and electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current psychiatric disorders.  Second, for each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  Third, the examiner must provide an opinion as to whether each currently diagnosed psychiatric disorder is secondary to or aggravated by his service-connected disabilities, including cirrhosis of the liver, status post left fibula fracture, and/or hepatitis C.  

3. After completing these actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


